Case: 4:18-cr-00975-ERW Doc. #: 552 Filed: 09/22/21 Page: 1 of 2 PageID #: 5871




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI

UNITED STATES OF AMERICA,                     )
                                              )
               PLAINTIFF.                     )
                                              )
VS.                                           )   NO.: 4:18-cr-00975-ERW-1
                                              )
DUSTIN J. BOONE,                              )
                                              )
               DEFENDANT.                     )


                      THIRD MOTION TO CONTINUE SENTENCING


   Comes now the Defendant, Dustin Boone, by his lawyers Stephen Williams and Justin Kuehn,

and respectfully requests a continuance of his sentencing date by one to five business days, and in

support, he states:

   1. On September 21st 2021, This Court granted in part and denied in part Defendant’s Motion

       to Continue the Sentencing and reset sentencing for November 17th, 2021 at 1:00 p.m.

   2. Both counsel for Mr. Boone are scheduled for a firm trial date in the Southern District of

       Illinois, at the Benton courthouse, for November 15th, 2021. While it is expected that the

       evidence in the trial will conclude by November 16th, counsel are concerned that the

       proceedings – including jury deliberations – could well continue through November 17th,

       2021.

   3. The defense is therefore requesting a continuance of the sentencing in this case for a period

       of one to five business days in order to avoid this potential last minute conflict.

   4. Counsel for the Defendant and the government are available November 18th, 19th, the

       afternoon of the 22nd, and November 23rd, 2021.

   5. Counsel for the government has indicated she has no objection to this motion.
Case: 4:18-cr-00975-ERW Doc. #: 552 Filed: 09/22/21 Page: 2 of 2 PageID #: 5872




       WHEREFORE, the Defendant, Dustin Boone, respectfully requests that his Third Motion

   to Continue Sentencing be Granted.

                                                      /s/Justin A. Kuehn
                                                      Kuehn, Beasley & Young, P.C.
                                                      23 South 1st Street
                                                      Belleville, IL 62220
                                                      Telephone: (618) 277-7260
                                                      Fax: (618) 277-7718
                                                      justinkuehn@kuehnlawfirm.com

                                                      /s/STEPHEN C. WILLIAMS
                                                      Kuehn, Beasley & Young, P.C.
                                                      23 South 1st Street
                                                      Belleville, IL 62220
                                                      Telephone: (618) 277-7260
                                                      Fax: (618) 277-7718
                                                      Swilliams@kuehnlawfirm.com


                                 CERTIFICATE OF SERVICE

       We hereby certify that on September 22nd, 2021, we electronically filed the THIRD

MOTION TO CONTINUE SENTENCING With the Clerk of the Court using the CM/ECF

system which will send notification of such filing to all counsel of record.

                                                      s/STEPHEN C. WILLIAMS
                                                      Kuehn, Beasley & Young, P.C.
                                                      23 South 1st Street
                                                      Belleville, IL 62220
                                                      Telephone: (618) 277-7260
                                                      Fax: (618) 277-7718
                                                      Swilliams@kuehnlawfirm.com
